UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6663


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARNOLD CHARLES CABARRIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00271-REP-1)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Charles Cabarris, Appellant Pro Se. Norval George
Metcalf, Assistant United States Attorney, Richmond, Virginia;
Michael Cornell Wallace, NORTH CAROLINA CENTRAL UNIVERSITY
SCHOOL OF LAW, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arnold Charles Cabarris appeals the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.        United          States    v.      Cabarris,      No.

3:98-cr-00271-REP-1 (E.D. Va. Mar. 28, 2012).                 We dispense with

oral   argument   because      the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2